Citation Nr: 0606466	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-29 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for neuralgic pain due to injury to the trigeminal and 
occipital nerves.

2.  Entitlement to an earlier effective date for service 
connection for neuralgic pain due to injury to the trigeminal 
and occipital nerves. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, granted 
service connection for neuralgic pain due to injury to the 
trigeminal and occipital nerves.  The RO assigned a 10 
percent rating effective July 19, 2001.  The veteran seeks a 
higher initial rating and an earlier effective date.

The issue of an initial rating in excess of 10 percent for 
neuralgic pain due to injury to the trigeminal and occipital 
nerves is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO decision in February 1984 denied the veteran's 
original claim for service connection for headaches; the 
veteran was notified of that decision by letter in March 1984 
but he did not submit a timely Notice of Disagreeement to 
that decision.

2.  The veteran filed an application to reopen his claim for 
service connection for headaches in October 1985; no 
additional evidence was submitted but the veteran informed 
the RO of relevant VA out-patient clinic records; and the RO 
informed the veteran by letter in March 1986 of the types of 
evidence needed to support his application to reopen a claim 
for service connection for headaches.
3.  The veteran filed an application to reopen his claim for 
service connection for headaches in July 2001; no additional 
medical evidence was received until after that date; private 
medical evidence showed that the veteran's headaches are 
linked to in-service surgery for removal of a cyst on the 
veteran's left forehead; accordingly, the RO reopened the 
claim and granted service connection for headaches, effective 
from the date of receipt of the reopened claim, July 19, 
2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 19, 2001, 
for a grant of service connection for neuralgic pain due to 
injury to the trigeminal and occipital nerves have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.159, 3.400 (2005); Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

Factual Background

The veteran served on active duty from April 1980 to April 
1983.  While in service, he had three surgeries for the 
excision of a cyst on the left forehead.  The surgeries 
occurred in January 1983, March 1983, and April 1983.  The 
veteran filed a claim for service connection for 
postoperative residuals of an excision of a cyst in May 1983.  
In the claim, he indicated that the claimed residuals 
included headaches. 

The veteran underwent a VA examination in September 1983.  He 
complained of constant low grade headaches with occasional 
sharp pain over the left parietal region of the head.  He 
reported that the sharp pain lasted approximately two 
minutes, and occurred two to three times per day.  The VA 
clinician examined the veteran and opined that his 
cephalalgia (headaches) was most likely due to muscle 
tension.  

The RO issued a February 1984 rating decision in which it 
granted service connection for the veteran's status-post 
excision of a cyst from the left forehead, but denied service 
connection for his headaches on the basis that the veteran's 
headaches were due to muscle tension versus the excision of 
the forehead cyst.  The veteran failed to file a timely 
notice of disagreement and the decision became final.  

The veteran filed an application to reopen his claim for 
service connection for headaches in October 1985.  No 
additional evidence was submitted.  The RO informed the 
veteran by letter in March 1986 of the types of evidence 
needed to support his claim.    

The veteran filed another application to reopen his claim for 
service connection for headaches on July 19, 2001.  The RO 
issued an April 2002 rating decision denying the application 
to reopen the claim.  However, upon consideration of private 
medical evidence submitted in support of the July 2001 
application to reopen, which included a competent opinion 
linking the veteran's headaches to the in-service surgical 
excision of a left forehead cyst, the RO granted service 
connection for neuralgic pain due to injury to the trigeminal 
and occipital nerves, with a 10 percent rating effective from 
the date of receipt of the reopened claim (July 19, 2001).  
(See October 2002 Statement of the Case.)

Laws and Regulations

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal 
as well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. § 
3.1(p) as a "communication in writing."  The Federal Circuit 
also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Analysis

An RO decision in February 1984 denied the veteran's original 
claim for service connection for headaches.  The veteran was 
notified of that decision by letter in March 1984, but as he 
did not submit a timely Notice of Disagreement to that 
decision, it became final.  

The veteran filed an application to reopen his claim for 
service connection for headaches in October 1985.  No 
additional evidence was submitted in support of that 
application, although the veteran informed the RO of relevant 
VA out-patient clinic records.  The RO informed the veteran 
by letter in March 1986 of the types of evidence needed to 
support his application to reopen a claim for service 
connection for headaches. No additional evidence was 
submitted.

The veteran filed an application to reopen his claim for 
service connection for headaches in July 2001.  No additional 
medical evidence was received until after that date.  Private 
medical evidence received after July 2001 included a 
physician's opinion that the veteran's headaches are linked 
to in-service surgery for removal of a cyst on his left 
forehead.  In view of the foregoing, the RO reopened the 
claim and granted service connection for headaches, effective 
from the date of receipt of the reopened claim, July 19, 
2001.  

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(r).
 
The only VA medical evidence received in support of the 
veteran's July 2001 application to reopen his claim for 
service connection for headaches was a report of a 
dermatology clinic consultation dated in September 1983, 
which was received after July 2001.  In the report, a VA 
physician noted the veteran's history of a removal of a cyst 
in April 1983 with subsequent pain posterior to the excision 
site.  The only objective findings were a well healed scar 
with minimal residual numbness posterior to the scar.  The 
assessment was recorded as "Neuralgia ? Post-Surgical?"  A 
neurology evaluation was suggested.  

There is no allegation of clear and unmistakable error (CUE) 
in the February 1984 RO decision denying service connection 
for headaches.  A claim for benefits based on CUE in a prior 
final rating decision entails special pleading and proof 
requirements to overcome the finality of the decision by 
collateral attack because the decision was not appealed 
during the appeal period.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In 
order for a claimant to successfully establish a valid claim 
of CUE in a final RO rating decision, the claimant must 
articulate with some degree of specificity what the alleged 
error is, and, unless the alleged error is the kind of error 
that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 
Vet. App. 162, 163 (1994) (noting that pleading and proof are 
two sides of the same coin; if there is a heightened proof 
requirement, there is, a fortiori, a heightened pleading 
requirement).  The veteran has not met the threshold pleading 
requirements here.  

Moreover, determination regarding CUE must be made on the 
basis of the law and evidence at the time of the decision at 
issue.  The evidence of record at the time of the 1984 RO 
decision did not include a competent opinion linking 
headaches to in-service cyst removal surgery.  As to the VA 
medical evidence dated in 1983 but received after July 2001, 
the Court held in 1992 that VA had constructive notice of VA-
generated documents.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (per curiam).  However, this holding from Bell is 
not retroactive prior the date of issuance of Bell.  Damrel 
v. Brown, 6 Vet. App. 242, 246 (1994); see also VAOPGPREC 12-
95 (May 10, 1995).  Thus, a CUE claim cannot be predicated 
solely on the basis of constructive notice of VA-generated 
documents prior to the 1991 issuance of Bell.  In this 
particular case, at the time of the rating decision in 
question, entered in 1984, the "constructive-notice" doctrine 
was not in existence.  In fact, the Court itself did not 
exist. Therefore, the Board may not consider the argument 
that the VA had constructive notice of any VA-generated 
documents in connection with the allegation of CUE in the RO 
rating decisions in 1984.

While the veteran informed the RO of relevant out-patient 
clinic evidence and the RO failed to obtain the identified 
evidence prior to its 1984 decision denying service 
connection for headaches, at the time of that decision, a 
failure in the duty to assist was not considered CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  It is also 
pertinent to note that the VA medical evidence dated in 
September 1983 merely raised a question of a relationship 
between the veteran's headaches and his in-service excision 
of a cyst.  It was not until after the veteran filed his 
application to reopen his claim in July 2001 that evidence 
was received, which was private and not VA, which showed by 
competent opinion that headaches were etiologically related 
to the veteran's in-service surgery for removal of a cyst on 
the left forehead.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against an effective date 
for service connection for headaches or neuralgic pain due to 
injury to the trigeminal and occipital nerves, prior to July 
19, 2001.   As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

An effective date for service connection for headaches or 
neuralgic pain due to injury to the trigeminal and occipital 
nerves, prior to July 19, 2001, is denied. 


REMAND

The veteran seeks a higher initial rating for his service 
connected neuralgic pain due to injury to trigeminal and 
occipital nerves.  The Board notes that the veteran has not 
been afforded a VA examination since September 1983.  
Moreover, the only VA treatment records are dated July 1987 
to June 1992.  

As such, the RO should obtain all additional VA outpatient 
treatment records.  38 C.F.R. § 3.159(c)(2).  Once those 
records (if any) have been added to the claims file, the RO 
should schedule the veteran for a VA neurologic examination 
for the purpose of determining the current severity of the 
veteran's neuralgic pain due to injury to the trigeminal and 
occipital nerves. 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

In light of the foregoing, the case is remanded to the RO for 
the following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to an initial rating in 
excess of 10 percent for neuralgic pain 
due to injury to the trigeminal and 
occipital nerves, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

2.  The RO should obtain any and all 
additional VA Medical Center outpatient 
treatment records.

3.  The veteran should be afforded a VA 
neurologic examination for the purpose of 
determining the severity of his 
headaches.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to specifically 
note whether veteran's headaches are 
incapacitating or prostrating in nature.  
If so, the clinician should note the 
length and frequency of such episodes.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for a higher initial or staged rating for 
headaches with neuralgic pain due to 
injury to the trigeminal and occipital 
nerves, with consideration of all of the 
evidence obtained since the issuance of a 
supplemental statement of the case in May 
2005.  

6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the May 2005 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


